Citation Nr: 1448656	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder, rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from May 21, 2008.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1956 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the RO in San Diego, California, which found that the Veteran's previous representative, S.H., was entitled to receive 
20 percent ($9,471.10) of past due benefits ($47,355.50) awarded to the Veteran.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 
§ 20.3(p) (2014).

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  
38 C.F.R. § 19.100 (2014).  It appears this procedural step was taken when a copy of the March 2011 decision, along with the cover letter and attached documentation, was mailed to both the Veteran and S.H., the Veteran's previous representative.

After a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101 (2014).  In October 2011, the Veteran was sent a SOC concerning the matter on appeal.  Unfortunately, it does not appear that S.H. received a copy of the SOC.  As such, a remand is necessary to ensure the former representative is properly issued a copy of the SOC. 

Pursuant to 38 C.F.R. § 19.102 (2014), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2002).  It does not appear from the record that the content of the Veteran's December 2011 substantive appeal was furnished to the former representative.  Again, a remand is necessary to ensure S.H. receives a copy of the Veteran's substantive appeal. 

Under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2014).  A hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC was scheduled for January 10, 2013.  Due to the procedural errors discussed above, and because S.H. was not given notice of his procedural right to attend the January 10, 2013 hearing, the hearing was postponed.  On remand, once the proper procedural notices have been issued, a new hearing should be scheduled with the proper notice sent to both parties. 

Accordingly, the issues of entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder, rated as 
70 percent disabling from May 21, 2008, and the subsequent grant of a TDIU, from May 21, 2008, is REMANDED for the following action:

1.  Issue the Veteran's former representative, S.H., 1) a copy of the October 2011 SOC; and 2) a copy of the Veteran's December 2011 substantive appeal.

2.  Contact the Veteran and inquire if he still wishes to have a hearing before the Board at the Central Office in Washington, DC, or if he would prefer to schedule a Travel Board or Videoconference hearing at the RO.  If the Veteran indicates that he no longer wishes to have a hearing before the Board, contact the Veteran's former representative, S.H., and inquire as to whether he would like a hearing before the Board.  

3.  Then, pursuant to the applicable hearing request, schedule the appropriate hearing before a Veterans Law Judge, and follow the procedures outlined under 38 C.F.R. § 20.713(a) pertaining to hearings in simultaneously contested claims, which include written notice to both the Veteran and his former representative, S.H., of the date, time, and place of such hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




	                  _________________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



